Citation Nr: 0733235	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
2001.

The instant appeal arose from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for service 
connection for left carpal tunnel syndrome.

In a September 2007 written statement, the veteran's 
representative requested that adjudication of the current 
claim include entitlement to service connection for a 
disorder of the left wrist other than CTS.  However, as that 
issue has not been considered in the first instance by the 
agency of original jurisdiction, that matter is referred to 
the RO for any appropriate action.


FINDING OF FACT

The veteran does not have left carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
left carpal tunnel syndrome.  He asserts that he currently 
has left carpal tunnel syndrome which was caused by many 
years computer work in service.  He contends that his job in 
service required that he use the computer about 75 percent of 
the time and that he experienced numbness, tingling, 
throbbing, and stiffness which has continued to the present 
time.  He is service-connected for right CTS and insists that 
he has the same problems with regard to the left wrist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The issue on appeal is entitlement to service connection for 
left carpal tunnel syndrome (CTS).  Entitlement to service 
connection for any other disorder of the left wrist has not 
been developed for appellate review.  To the extent that the 
veteran may be seeking service connection for other disorder 
of the left wrist, such issue is being referred to the RO for 
appropriate action.  The issue being decided at this time 
pertains solely to left CTS. 

In order to establish entitlement to service connection for a 
disability, it must be shown that the veteran has the claimed 
disability.  In this case, the preponderance of the evidence 
is against a finding that the veteran suffers from left CTS 
because the negative evidence on this point outweighs the 
positive evidence.  

The positive evidence which tends to show that the veteran 
has left CTS includes the veteran's complaints of symptoms 
generally associated with CTS like numbness and tingling in 
the left hand.  In addition, an August 2002 VA examination 
report diagnosed "possible left carpal tunnel syndrome" 
with decreased sensation of light touch in the distribution 
of the median nerve.  Further, an August 2003 neurological 
assessment by J. M. Houser, M.D., gave an impression of 
bilateral carpal tunnel syndrome.  Dr. Houser's report noted 
the veteran's complaints, reported that a detailed neurologic 
examination revealed normal results, and indicated that nerve 
conduction studies had not been performed.  Also, a June 2003 
written statement from D. M. Jarrott, M.D., noted the 
veteran's complaints of left hand pain and suggested 
repetitive motions at a computer keyboard induced CTS.  
Finally, written statements from the veteran's wife and 
brother reported that the veteran had problems with the left 
hand, like weakness, tingling, and difficulty holding 
objects.  The negative evidence consists of a September 2004 
VA examination report which concluded that there was no 
clinical evidence of CTS of the left wrist.  

First, with regard to the veteran's complaints and the 
statements of his wife and brother, while they are competent 
to describe symptoms capable of lay observation, they are not 
competent to diagnose the etiology of his symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, 
their statements to the effect that the veteran has left CTS 
do not constitute competent medical evidence.  

Second, the negative 2004 opinion is more probative and 
persuasive than the positive 2002 opinion because the 
language the 2004 examiner uses in stating that the veteran 
does not have left CTS is unequivocal.  The 2002 examiner, 
however, found a diagnosis of left CTS only "possible", 
which, in comparison, lessens the probative and persuasive 
value of the opinion.

Third, with regard to the positive 2003 private medical 
opinions of Drs. Houser and Jarrott, the negative opinion of 
the 2004 examiner is more probative and persuasive.  The 2004 
opinion is more persuasive because the examiner had the 
benefit of a longitudinal review of the medical record 
provided by access to the entire claims folder.  The 2003 
opinions, on the other hand, reflected no such longitudinal 
review of the evidence of record.  Therefore, the 2004 
opinion is more probative and persuasive because it was made 
after taking into consideration all of the evidence of 
record, including the "positive" evidence.

The 2004 opinion is more persuasive also because that 
examiner provided a thorough rationale for his opinion while 
the 2003 opinions provided no such rationale.  The 2004 
examiner concluded that there was no clinical evidence to 
substantiate the diagnosis of CTS on the left.  His rationale 
indicated that the complaints of diminished sensation in the 
fingertips could be due to a circulatory, rather than 
neurologic, problem.  In addition, he noted that the clinical 
findings did not match the physical findings usually 
associated with CTS.  For instance, there was no tenderness 
in the carpal tunnel to either palpation or percussion.  
There was also negative Tinel's sign; no hyperesthesia in the 
finger tips; no unpleasant sensation and a withdrawal 
response with multiple stroking of the finger tips; and no 
evidence of weakness or atrophy of the thenar muscles despite 
the passage of years since the onset of symptomatology.

In particular, Dr. Houser's positive conclusion that the 
veteran had bilateral carpal tunnel syndrome is given less 
probative weight because his clinical findings do not appear 
to correlate with his conclusions:  although he diagnosed 
CTS, he noted that a detailed neurologic examination revealed 
normal results.

Accordingly, the preponderance of the evidence is against the 
claim with regard to the issue of the existence of a current 
disability, left CTS.  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
May 2001 and June 2004.  The May 2001 letter was issued prior 
to the initial adjudication of the claim in July 2001.  In 
addition, following a 2004 Board remand requesting additional 
notification pursuant to the Veterans Claims Assistance Act 
(VCAA), the veteran was provided further notice in June 2004, 
including a specific request to provide "any evidence in his 
possession" that pertained to his claim.  This June 2004 
letter was prepared prior to the readjudication of the claim 
via a supplemental statement of the case in September 2005.

Although there was no notice letter explained the assignment 
of disability ratings and effective dates, such explanation 
is moot, given that service connection is denied in this 
case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, there can be no possibility of any prejudice to 
the veteran under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
available service records have been associated with the 
claims folder.  The Board remanded this case in 2004 for 
further development.  Efforts to develop additional service 
separation records resulted in a negative reply.  
Accordingly, further efforts to develop such information 
would be futile.  Private treatment records and VA treatment 
records have also been associated with the claims folder.  As 
the veteran provided relevant medical records from his 
private providers, the duty to assist does not require that 
VA attempt to develop these same records.  Regardless, as 
there is nothing to suggest that such evidence is pertinent 
to the claims on appeal in that it provides the required 
evidence of current disability, the veteran is not prejudiced 
by any failure to obtain those records.  Indeed, in a 2004 
statement he indicated that he had no additional evidence to 
submit.  

Several VA examinations were conducted in connection with the 
claim on appeal.  While the veteran requested that his left 
wrist be examined during a flare-up, such an examination is 
unnecessary in this case.  This is so because the question in 
this case, focusing on service connection, addresses the 
existence of the disability in the first instance, as opposed 
to the current severity of the condition, or the condition 
during flare-ups.  Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994) (case involving an increased rating claim and a skin 
disorder that had a "fluctuating nature").  Further, as 
explained by the 2004 examiner, CTS does not have a 
fluctuating nature and would be reflected by permanent 
changes, like wasting/atrophy of the muscles, muscle 
weakness, tenderness in the carpal tunnel, and positive 
Tinel's sign.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

Service connection for left carpal tunnel syndrome is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


